Citation Nr: 1819004	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

A July 2016 VA examination diagnosed bilateral sensorineural hearing loss and tinnitus.  The audiogram shows that the Veteran has current bilateral hearing loss disability for VA purposes, as the Veteran has bilateral puretone threshold levels at a frequency greater than 40 decibels at four frequencies in the 500 to 4000 Hertz range.  38 C.F.R. § 3.385 (2017).
 
The Veteran stated in his August 2016 notice of disagreement that the conditions under which he served on a 29-year-old tanker ship for two and a half years caused his hearing loss and tinnitus.  There was no insulation and constant noise where he slept over the engine room so he was constantly exposed to excessive noise.  The radio ear phones he used caused more noise.  He also stated that he had to continuously practice using a .45 caliber pistol in order to remain qualified.  As part of his on-going duties standing watch on the quarter deck, he was positioned behind two 5-foot guns that were very noisy when fired.

In the July 2016 VA examination report, the examiner asserted that it was not possible to provide a medical opinion regarding the etiology of hearing loss without resorting to speculation.  The examiner's opinion was based solely upon the absence of audiograms in the Veteran's service medical records to compare with current examination results.  Although the examiner noted that the Veteran worked in construction after service, there was no analysis of the severity of noise exposure or whether the Veteran used hearing protection after service.

That examination is inadequate.  When VA provides an examination, the examination must be adequate.  Therefore, further examination is needed.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA audiology examination to determine the etiology of hearing loss.  The examiner should review the claims file and should note that review in the examination report.  The examiner should interview the Veteran and elicit information regarding the onset and symptoms associated with hearing loss.  Specifically the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hearing loss disability is related to service, exposure to noise during service, or any event, injury, or disease during service?  If hearing loss is more likely related to some other factor or causation, the examiner should so state.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



